DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processing feed mechanism configured to perform relative processing feed of the chuck table and the laser beam irradiation unit” in claim 1;
“a water pillar forming unit disposed on a lower end of the condenser and configured to form a thread-shaped water pillar on a front side of the workpiece” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Pages 11-12 of the specification discloses “The X-direction moving mechanism 50 converts a rotary motion of a motor 50 a to a linear motion via a ball screw 50 b, and transmits the linear motion to the X-direction moving plate 30, whereby the X-direction moving plate 30 is advanced or retracted in the X direction along guide rails 27 on the bed 21... Although not depicted in the figures, the chuck table 34, the X-direction moving mechanism 50 and the Y-direction moving mechanism 52 each include position detecting means, and therefore positions of the chuck table 34 in the X and Y directions and an angular position of the chuck table 34 in a peripheral direction are detected accurately. The X-direction moving mechanism 50, the Y-direction moving mechanism 52 and the undepicted rotary drive means for the chuck table 34 are then driven, thereby enabling to accurately position the chuck table 34 at desired positions and angle. The above-described X-direction moving mechanism 50 acts as processing feed means for moving the holding unit 22 in a processing feed direction, and the above-described Y-direction moving mechanism 52 acts as indexing feed means for moving the holding unit 22 in an indexing feed direction.”
Pages 12-13 of the specification discloses “As depicted in FIG. 1, the water supply system 4 includes a water pillar forming unit 40 that configures water pillar forming means in this embodiment, a water supply pump 44, a filter 45, a water recovery pool 60, a pipe 46 a connecting the water pillar forming unit 40 and the water supply pump 44 together, and a pipe 46 b connecting the water recovery pool 60 and the filter 45 together. Preferably, the pipe 46 a and the pipe 46 b may each be formed by a flexible hose in its part or entirety. As depicted in FIG. 3A, the water pillar forming unit 40 is disposed on a lower end portion of the condenser 86. An exploded view of the water pillar forming unit 40 is presented in FIG. 3B. As appreciated from FIG. 3B, the water pillar forming unit 40 includes a casing 42 and a pressurized water introducing portion 43 that introduces pressurized water into the casing 42. The casing 42 has a substantially rectangular shape as seen in plan, and is configured of an upper member 421, which makes up a top wall in this embodiment, and a lower member 422 opposing the upper member 421.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Morishige (US 2007/0023691) in view of Maehara (US 2011/0042362). 


    PNG
    media_image1.png
    694
    385
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    424
    371
    media_image2.png
    Greyscale

Regarding claim 1, Morishige teaches a laser processing machine (See fig.1) comprising: 
a chuck table (chuck table 36) configured to hold a plate-shaped workpiece (see fig.1 and para.[0023] “a chuck table 36 as a workpiece holding means.”), 
a laser beam irradiation unit (laser beam irradiation unit 5) configured to irradiate a laser beam to the workpiece held on the chuck table so that processing is applied to the workpiece (See fig.1 and abstract, laser beam irradiation unit 5 is configured to irradiate a laser beam to process a workpiece on the chuck table), and 
a processing feed mechanism (chuck table mechanism 3) configured to perform relative processing feed of the chuck table and the laser beam irradiation unit (see para.[0025] “The chuck table mechanism 3 in the illustrated embodiment includes a processing feed means 37 for moving the first slide block 32 along the pair of guide rails 31, 31 in the processing feed direction indicated by the arrow X.”), 
wherein the laser beam irradiation unit (laser beam irradiation unit 5) includes: 
a laser oscillator (pulsed laser beam oscillation means 53a and 53b) that emits the laser beam, 
a condenser (focusing implements 55a and 55b) that condenses the laser beam emitted from the laser oscillator and irradiates to the workpiece held on the chuck table (See fig.2, focusing implements 55a and 55b are configured to condense the laser beam, and the laser beam is capable to irradiate to the workpiece.), and 
wherein the laser oscillator  (pulsed laser beam oscillation means 53a and 53b) includes a first laser oscillator (second pulsed laser beam oscillation means 53b), which emits a first laser beam having a short pulse width (See para.[0029] “ The first pulsed laser beam oscillation means 53 a oscillates a pulsed laser beam in the intermediate-infrared radiation region (wavelength 2,500 to 25,000 nm). “), and a second laser oscillator (first pulsed laser beam oscillation means 53a), which emits a second laser beam having a long pulse width (see para.[0030] “The so constituted second pulsed laser beam oscillation means 53 b oscillates, for example, a second pulsed laser beam LBb in the ultraviolet radiation region having a wavelength of 355 nm.”) (Para.[0009] discloses “The control means may also set the pulse width of the first pulsed laser beam to be larger than the pulse width of the second pulsed laser beam.”), 
Morishige does not explicitly teach a water pillar forming unit disposed on a lower end of the condenser and configured to form a thread-shaped water pillar on a front side of the workpiece, wherein, after the first laser beam emitted from the first laser oscillator and the second laser beam emitted from the second laser oscillator have transmitted through the thread-shaped water pillar and have been irradiated to the workpiece, a plasma produced by the first laser beam emitted from the first laser oscillator grows by absorption of energy from the second laser beam emitted from the second laser oscillator, and applies processing to the workpiece.
However, Maehara teaches in the same field of endeavor of a laser processing machine comprising a water pillar forming unit (liquid column forming mechanism 74) disposed on a lower end of a condenser (condenser lens 73) and configured to form a thread-shaped water pillar (liquid column 70) on a front side of the workpiece (See fig.2, liquid column forming mechanism 74 is configured to form a thread-shaped water pillar on a front side of the workpiece). wherein, after the laser beam (LB) emitted from the laser oscillator (laser beam oscillation means 6) has transmitted through the thread-shaped water pillar (liquid column 70)  and have been irradiated to the workpiece, a plasma produced by the laser beam emitted from the laser oscillator applies processing to the workpiece [Examiner’s note: This limitation is an intended function of laser beam, since  intense laser pulses violently excite liquid water will inherently generate plasma. The lasers of Maehara and Morishige are capable to generate plasma.]

    PNG
    media_image3.png
    919
    804
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the first and second irradiation means of Morishige, with the liquid column forming mechanism disposed on a lower end of a condenser as taught by Maehara, so that the combination of the Morishige and Maehara is capable to provide a laser beams emitted from the first  and second laser oscillators (pulsed laser beam oscillation means 53a and 53b) transmit through the thread-shaped water pillar and irradiate to the workpiece. a plasma produced by the first laser beam emitted from the first laser oscillator grows by absorption of energy from the second laser beam emitted from the second laser oscillator, and applies processing to the workpiece[Examiner’s note: This limitation is an intended function of laser beam, since  intense laser pulses violently excite liquid water will inherently generate plasma. The laser of the modification of Morishige and Maehara is capable to generate plasma, and plasma is capable to grow by absorption of laser energy.], in order to eliminates the influence of debris caused by the irradiation of a laser beam and also prevents the heating of a workpiece such as a wafer or the like (para.[0007] of Maehara).

Regarding claim 2, Morishige does not explicitly teach the water pillar forming unit includes a casing and a pressurized water introducing portion that introduces pressurized water into the casing, the casing having a top wall which faces an object lens configuring the condenser, a bottom wall which opposes the top wall and includes an ejection hole formed therethrough, and a side wall surrounding a space formed by the top wall and the bottom wall, and the first laser beam and the second laser beam are guided by the thread-shaped water pillar ejected from the ejection hole formed through the bottom wall, and are irradiated to the workpiece.
However, Maehara teaches the water pillar forming unit (liquid column forming mechanism 74) includes a casing (liquid chamber forming housing 740) and a pressurized water introducing portion (liquid introduction port 741a) that introduces pressurized water into the casing, the casing having a top wall (upper wall 743) which faces an object lens configuring the condenser (condenser lens 73), a bottom wall (lower wall 744) which opposes the top wall (upper wall 743) and includes an ejection hole (jet nozzle 746) formed therethrough, and 
a side wall (side wall 742) surrounding a space (liquid chamber 741) formed by the top wall (upper wall 743) and the bottom wall (lower wall 744), and the laser beam (LB) is guided by the thread-shaped water pillar ejected from the ejection hole (jet nozzle 746) formed through the bottom wall, and are irradiated to the workpiece (See fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the first and second irradiation means of Morishige, with the liquid column forming mechanism disposed on a lower end of a condenser as taught by Maehara, so that the first laser beam and the second laser beam are guided by the thread-shaped water pillar ejected from the ejection hole formed through the bottom wall, and are irradiated to the workpiece., in order to eliminates the influence of debris caused by the irradiation of a laser beam and also prevents the heating of a workpiece such as a wafer or the like (para.[0007] of Maehara).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761